DETAILED ACTION
Claims 1-2 and 4-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 26 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PP31819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1 and 5-10 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making interspecific H. annuus x H. argophyllus x H. debilis plants comprising a genetic determinant responsible for powdery mildew resistance, does not reasonably provide enablement for making other plants comprising a genetic determinant responsible for powdery mildew resistance merely by crossing any two Helianthus plants is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claim.
The rejection of claims 1-2 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-2 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Christov (2012, HELIA 35:37-46) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al (1957, Midland Naturalist 58, No. 2, pp. 422-433, https://www.jstor.org/stable/2422625, pg 422 and Abstract only) taken with the evidence of Christov (2012, HELIA 35:37-46) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP31819 is withdrawn in light of Applicant’s filing a terminal disclaimer.

Claim Objections
Claims 4-5, 7-8 and 10 are objected to because of the following informalities:  
In claim 4, a comma should be inserted after “1”.
In claim 5, in line 2, “a” should be replaced with --the--, and in line 3, “claims” should be replaced with --claim--.
In claim 7, line 1, --the-- should be inserted after “producing” and a comma should be inserted after “5”.
In claim 8, “hybrid” should be replaced with --A hybrid--.
In claim 10, line 2, --, wherein said seed is-- should be inserted after “produced”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 27 May 2021, as applied to claims 1-10.  Applicant’s arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
The claims require an interspecific Helianthus plant comprising a genetic determinant responsible for powdery mildew resistance, where the genetic determinant is present in a seed deposited under ATCC Accession No. PTA-125012.
The powdery mildew resistance in the plant deposited under ATCC Accession No. PTA-125012 appears to come from H. debilis parent, as the H. annuus x H. argophyllus hybrid parent did not show the same level of resistance (Table 1).  
These claims encompass plants made from an interspecific cross between H. debilis and any other Helianthus species.  
There are at least 53 Helianthus species, including H. agrestis, H. angustifolius, H. annuus, H. anomalus, H. argophyllus, H. arizonensis, H. atrorubens, H. bolanderi, H. californicus, H. carnosus, H. ciliaris, H. cusickii, H. debilis, H. decapetalus, H. deserticola, H. divaricatus, H. eggertii, H. exilis, H. floridanus, H. giganteus, H. glaucophyllus, H. gracilentus, H. grandiflorus, H. grosseserratus, H. heterophyllus, H. hirsutus, H. laciniatus, H. laevigatus, H. longifolius, H. maximiliani, H. microcephalus, H. mollis, H. neglectus, H. niveus, H. nuttallii, H. occidentalis, H. paradoxus, H. pauciflorus, H. petiolaris, H. porteri, H. praecox, H. pumilus, H. radula, H. resinosus, H. salicifolius, H. schweinitzii, H. silphioides, H. simulans, H. smithii, H. strumosus, H. tuberosus, H. uniflorus, and H. verticillatus.
The claims thus encompass 52 different interspecific crosses made between H. debilis and one of any of the other 52 Helianthus, as well as 2652 trihybrid crosses (52 x 51) where H. debilis is one of the species in the cross.  
The specification describes a single plant with powdery mildew resistance, produced from a cross was between a H. annuus x H. argophyllus hybrid and a H. debilis plant.  This single interspecific Helianthus plant is not representative of the full scope of interspecific Helianthus plants with at least one genetic determinant responsible for powdery mildew resistance present in a seed deposited under ATCC Accession No. PTA-125012, given the number of interspecific crosses encompassed by the claims.
The single plant described in the specification does not even represent the full scope of H. annuus x H. argophyllus x H. debilis hybrids, as single plants from the genetically variable H. annuus, H. argophyllus, and H. debilis species were used.  
Hence, Applicant has not, in fact, described Helianthus interspecific hybrids over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
.
Response to Arguments
Applicant urges that the seed deposit serves as a description of the claimed plant (response pg 3).
This is not found persuasive because the specification does not describe representative species over the full scope of the claims,  It does not describe plants made from an interspecific cross between H. debilis and any other Helianthus species other than the H. annuus x H. argophyllus x H. debilis plant deposited under ATCC Accession No. PTA-125012.  

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 27 May 2021, as applied to claims 2-3.  Applicant’s arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
The claims all require seed deposited under ATCC Accession No. PTA-125012.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  

If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant has deposited these seeds at the ATCC, but there is no indication the rules under 37 CFR 1.801 through 1.809 have been satisfied.  
If the deposit of these seeds is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
If the deposit has not been made and accepted under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and

In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Response to Arguments
Applicant urges that Seed of the variety Helianthus Interspecific Hybrid SUR67-1 has been deposited under the terms of the Budapest Treaty at the ATCC and that upon granting of a patent on any claims in the application all restrictions upon availability to the public will be irrevocably removed (response pg 4-5).
This is not found persuasive because Applicant has provided no indication that the deposit was accepted under the Budapest Treaty, as required by 37 CFR 1.807. See MPEP 2409.

Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim Rejections - 35 USC §§ 102, 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Christov (2012, HELIA 35:37-46).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 27 May 2021, as applied to claim 3.  Applicant’s arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
Christov (2012, HELIA 35:37-46) produced interspecific crosses between H. annuus and 37 Helianthus species (pg 38, paragraph 4, Table 1).  Resistance to powdery mildew caused by E. cichoracearum was found in 9 of the resulting interspecific hybrids;  in one of these resistance was conferred by a single dominant gene (pg 41, paragraph 4).  The species that Christov showed have E. cichoracearum resistance are H. ciliaris, H. debilis, H. decapetalus, H. glaucophyllus, H. giganteus, H. laevigatus, H. mollis, H. resinosus, H. tuberosus.  The interspecific hybrids were selfed, backcrossed and crossed with other hybrids, and in the case of backcrossing crossing again up to 4 more times  (pg 38, paragraph 5;  pg 39, paragraph 7).  The latter two of these methods would involve crossing the original interspecific hybrid to another plant to produce seed and growing the seed into a plant, and backcrossing involves crossing this again to produce more seed.
One of the interspecific hybrid plants that Christov showed had resistance to powdery mildew caused by E. cichoracearum was between a H. annuus plant and a H. debilis plant (pg 41, paragraph 4).
H. debilis parent, as the H. annuus x H. argophyllus hybrid parent did not show the same level of resistance (Table 1).  As one of the plants that Christov shows to have powdery mildew resistance to powdery mildew was H. debilis , it appears that the resistance gene(s) in that plant are the same as the resistance gene(s) in the plant deposited under ATCC Accession No. PTA-125012.
The rejection is made because the Examiner cannot determine whether the prior art possesses the unrecited characteristics.  The Examiner does not have sufficient facts to determine whether the sunflower plants and seeds are inherently the same.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the sunflower plants differ.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant urges that claim 3 has been cancelled (response pg 5).
This is not found persuasive because Applicant amended claim 1 to include the limitation of the prior claim 3.
Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf).

Rojas-Barros et al teach Helianthus interspecific hybrids of H. annuus HA 89 x H. argophyllus and H. annuus HA 89 x H. debilis.  The resulting F1 progeny were backcrossed to HA 89;  the backcross progeny from the HA 89 x H. debilis cross were then selfed (pg 1, paragraph 4, to pg 2, paragraph 2).  This would involve crossing the original interspecific hybrid to another plant to produce seed and growing the seed into a plant, and backcrossing involves crossing this again to produce more seed.  The plants were screened for powdery mildew resistance and each cross was found to have two powdery mildew resistance genes (Tables 4-5; pg 6, paragraph 3).  The source of the powdery mildew resistance in the interspecific plants was H. debilis and H. argophyllus (pg 6, paragraphs 1- 3).
One of the interspecific hybrid plants that Rojas-Barros et al showed had resistance to powdery mildew caused by E. cichoracearum was between a H. annuus plant and a H. debilis plant (Table 5).
The powdery mildew resistance in the plant deposited under ATCC Accession No. PTA-125012 appears to come from H. debilis parent, as the H. annuus x H. argophyllus hybrid parent did not show the same level of resistance (Table 1).  As one of the plants that Rojas-Barros et al shows to have powdery mildew resistance to powdery mildew was H. debilis, it appears that the resistance gene(s) in that plant are the same as the resistance gene(s) in the plant deposited under ATCC Accession No. PTA-125012.
The rejection is made because the Examiner cannot determine whether the prior art possesses the unrecited characteristics.  The Examiner does not have sufficient facts to determine In re Best 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant urges that claim 3 has been cancelled (response pg 5).
This is not found persuasive because Applicant amended claim 1 to include the limitation of the prior claim 3.

Claim Rejections - 35 USC § 103
Claims 1 and 4-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 27 May 2021, as applied to claims 1-10.  Applicant’s arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
The claims are drawn to an interspecific hybrid of H. annuus x H. argophyllus x H. debilis, where the hybrid has a genetic determinant that confers resistance to the powdery mildew.  
The teachings of Rojas-Barros et al are discussed above.  Rojas-Barros et al do not teach a H. annuus x H. argophyllus x H. debilis interspecific hybrid.
H. annuus x H. argophyllus x H. debilis hybrid by crossing the H. annuus HA 89 x H. argophyllus hybrid with the H. annuus HA 89 x H. debilis hybrid.  One of ordinary skill in the art would have been motivated to do so because one of skill in the art would want to produce a plant with the two powdery mildew resistance genes from H. argophyllus and with the two powdery mildew resistance genes from H. debilis;  such plants would have the most durable powdery mildew resistance, which be least likely to be overcome by the fungus.
Response to Arguments
Applicant urges that Rojas-Barros do not teach an H. annuus x H. argophyllus x H. debilis interspecific hybrid (response pg 5).
This is not found persuasive because Rojas-Barros make such a hybrid obvious;  one of ordinary skill in the art would have been motivated to make a H. annuus x H. argophyllus x H. debilis hybrid because one of skill in the art would want to produce a plant with the two powdery mildew resistance genes from H. argophyllus and with the two powdery mildew resistance genes from H. debilis;  such plants would have the most durable powdery mildew resistance, which be least likely to be overcome by the fungus.
Applicant urges that it would not be obvious to make the plant deposited under PTA-125012 since Rojas-Barros contains no teachings about how to make any such hybrid and particularly not that plant (response pg 5).
This is not found persuasive because the claims are not limited to the plant deposited under PTA-125012.  Applicant is arguing a limitation not in the claims.  Making a H. annuus x H. argophyllus x H. debilis hybrid would be routine for someone who made interspecific hybrids H. annuus HA 89 x H. argophyllus and H. annuus HA 89 x H. debilis;  a specific teaching of how to make that hybrid would not be necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662